Citation Nr: 1718721	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  14-08 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left great toe bunion, status-post chevron bunionectomy and closing wedge osteotomy.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for acid reflux.  



REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to May 2004 and active duty training (ACDUTRA) from February 2001 to June 2001.  She has been awarded the Combat Action Badge (CAB).

This matter is before the Board of Veteran's Appeals (Board) on appeal from October 2011 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Lake Salt City, Utah, and San Diego, California.

In March 2016, the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected left great toe bunion, status-post chevron bunionectomy and closing wedge osteotomy, was last before the Board.  At that time the Board denied the claim.  The Veteran appealed that determination to the Court of Appeals for Veterans Claims (Court).  In October 2016, pursuant to a Joint Motion for Remand (JMR), the Court issued an Order, remanding the matter to the Board for action consistent with the JMR.  

The Board notes that the record shows evidence of unemployment.  However, the Veteran has filed a separate claim of entitlement to a total disability evaluation based upon individual unemployability (TDIU), which was denied in an April 2017 rating decision that the Veteran has separately appealed.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that ratings and TDIU claims may be separately adjudicated).

According to the electronic Veterans Appeals Control and Locator System (VACOLS), the Veteran filed a notice of disagreement (NOD) with respect to the an April 2017 determination that denied entitlement to a TDIU, and action on this claim is pending at the RO.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action on the NOD is pending at the RO, Manlincon is not applicable in this case.

Likewise, VACOLS reflects that the Veteran filed a NOD with respect to a September 2016 RO decision, in which the RO granted entitlement to service connection for traumatic brain injury (TBI), with an initial evaluation of 10 percent, service connection for a right shoulder disability, with an initial evaluation of 20 percent, and migraine headaches, with a 30 percent initial evaluation.  Because VACOLS reflects that the NOD has been recognized and that additional action on the NOD is pending at the RO, Manlincon is not applicable in this case, either.

The issues of entitlement to an initial evaluation in excess of 10 percent for service-connected left great toe bunion, status-post chevron bunionectomy and closing wedge osteotomy, entitlement to an evaluation in excess of 50 percent for PTSD, entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, and entitlement to service connection for acid reflux are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea, and the Veteran did not appeal this decision.

2.  Evidence received since the final October 2007 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The RO's October 2007 denial of the Veteran's claim for service connection of sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received since the October 2007 denial, and the claim of entitlement to service connection of sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2016).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for her claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In an October 2007 rating decision, the RO denied the Veteran's claim for service connection of sleep apnea on the basis that the evidence did not indicate a diagnosis of the disability.  At the time of the determination, the Veteran's service records, VA records, private medical records, reports of VA examinations and personal statements were of record. The RO did not obtain an examination to address sleep apnea.  

The Veteran did not appeal the October 2007 rating decision, or submit new and material evidence within one year of the denial.  Therefore, the rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).
Since the October 2007 rating decision, new and material evidence pertinent to the claim has been received.  Since that rating, private medical evidence and VA records have been obtained, and these records demonstrate a diagnosis of obstructive sleep apnea (OSA).  This new evidence relates to the unestablished facts necessary to reopen the claim.  See Shade, supra.  New and material evidence having been found, the previously denied claim is reopened.  Although the Board may now reach the merits of the underlying service connection claim, it has found that further development is required.  The claim is addressed in the Remand section below.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea; to this extent only is the appeal granted.


REMAND

The Veteran seeks entitlement to higher evaluations for service-connected left great toe bunion, status-post chevron bunionectomy and closing wedge osteotomy and PTSD.  She was last afforded a VA examination to address the severity of the left toe disability in December 2013, and her last PTSD examination was in July 2012.

In statements dated in December 2016, the Veteran indicated that both her left great toe disability and her PTSD had worsened.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's assertions indicate possible worsening of the service-connected disabilities she should be afforded new VA examinations.

In furtherance of substantiating her claim for service connection of sleep apnea, the Veteran was afforded VA examinations in November 2015.  One examination particularly pertains to Gulf War claims in addressing OSA.  See 38 C.F.R. § 3.317 (2016).  The other examination relates specifically to OSA and its relationship to PTSD.  See 38 C.F.R. § 3.310 (2016).

Focused examination related to OSA, resulted in continued assessment of OSA.  In terms of etiology, the examiner addressed whether OSA was caused by PTSD, concluding that it was less likely than not caused thereby.  In terms of rationale, the examiner explained that the Veteran's sleep apnea was obstructive in nature, and more likely due to genetic factors and weight gain.

The Gulf War examination resulted in a negative etiological opinion for OSA with respect to service.  The examiner attributed the OSA to obesity, noting the Veteran's BMI indicated such.  

In February 2016, the VA obtained an addendum opinion to address the matter of aggravation of OSA by PTSD.  The examiner explained that OSA is a medical condition that resulted from periodic collapse of pharyngeal soft tissue during sleep, and was commonly seen in patients who were obese, and had small airways, decreased upper airway muscle tone, and loss of coordination between the upper airway and the diaphragm.  She stated that OSA was "not a condition that is a known complication of [PTSD]," in concluding it less likely than not that OSA was aggravated by PTSD.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

Here, the Veteran claims OSA secondary to PTSD.  VA opinions find it less likely than not that OSA was caused or aggravated by PTSD, relating OSA to other factors, such as obesity.  However, the Board's review of the record discloses a June 10, 2014, VA sleep study, reflecting that the Veteran was advised to avoid sedative medication in relation to the assessed OSA.  The Board's review also documents that the Veteran takes medications for PTSD, including clonazepam, which are perhaps sedative.  Because the examination reports do not address whether medications taken for PTSD cause or aggravate OSA, they are insufficient.  Barr, supra.  Accordingly, the reports are returned.  38 C.F.R. § 4.2.

VA has also obtained medical examinations and opinions to address the claim for service connection of acid reflux.  VA esophageal conditions examination in November 2015 resulted in assessment of gastroesophageal reflux disease (GERD), with examiner concluding that GERD was less likely than not incurred in, or related to, service.  The examiner rather attributed GERD to other factors, not related to military service.  In a February 2016 addendum, a VA examiner found it less likely than not that GERD was aggravated by PTSD, noting that GERD was a condition that resulted from inappropriate relaxation of the lower esophageal sphincter, and not a condition that was a complication or a consequence of a diagnosis of PTSD.  

The Board's review of the Veteran's VA files discloses a December 28, 2011, VA treatment record noting assessment of PTSD, palpitations and esophageal reflux.  Notably, the note reflects the VA physician's comment that she "suspect[ed] that the PTSD is at least in part related to [the Veteran's] symptoms of palpitations and esophageal reflux."  

The VA examinations and opinions are insufficient to address the claim.  The opinions do not address the December 28, 2011, VA record indicating that there is a possible link between PTSD and GERD.  The opinions do not fully address secondary service connection, including directly and by way of aggravation.  Because they do not fully address the history and the theories of secondary service connection, the reports are returned.  38 C.F.R. § 4.2.

A review of the record discloses that the Veteran possibly receives treatment at the Temecula, CA Vet Center.  No records from this facility have been sought or obtained.  Upon remand, the AOJ should seek any records from the Temecula Vet Center.  See 38 U.S.C.A. § 5103A(c) (West 2014) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the Temecula, CA Vet Center.  Perform any and all follow-up as necessary, to include requesting assistance from the Veteran in obtaining these records, and document negative results.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's left great toe bunion, status-post chevron bunionectomy and closing wedge osteotomy.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

The examiner is asked to describe the severity of the Veteran's left great toe bunion, status-post chevron bunionectomy and closing wedge osteotomy, to include whether the severity is equivalent to the amputation of the great toe.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner is asked to comment on the functional impairment resulting from the service-connected status-post chevron bunionectomy and closing wedge osteotomy as it may affect her ability to function and perform tasks in an occupational setting.

3.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of her service-connected PTSD.  The claims folder, and any additional evidence obtained, if any, must be made available to the examiner for review.

All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a picture of the nature and extent of the Veteran's PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner is asked to comment on the functional impairment resulting from the service-connected PTSD as it may affect her ability to function and perform tasks in an occupational setting.

4.  After the development directed in paragraph 1 has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the, presence, nature and likely etiology of obstructive sleep apnea (OSA).  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to her service treatment records, lay assertions, and the pertinent medical evidence.  The claims file should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that OSA is attributable to service.  

If the examiner finds it less likely than not that OSA is attributable to service, the examiner is asked to address whether it is at least as likely as not that OSA has been caused or aggravated by the service-connected PTSD, to include medications taken for the treatment of PTSD.  If aggravation is found, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation to the extent possible.

Any and all opinions must be accompanied by a complete rationale.  The examiner's attention is directed to the June 10, 2014, VA sleep study noting that the Veteran should avoid sedative medications, and that the Veteran has been prescribed clonazepam for treatment of PTSD.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

5.  After the development directed in paragraph 1 has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the, presence, nature and likely etiology of acid reflux, i.e. GERD.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to her service treatment records, lay assertions, and the pertinent medical evidence.  The claims file should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that GERD is attributable to service.  

If the examiner finds it less likely than not that GERD is attributable to service, the examiner is asked to address whether it is at least as likely as not that GERD has been caused or aggravated by the service-connected PTSD.  If aggravation is found, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation to the extent possible.

Any and all opinions must be accompanied by a complete rationale.  The examiner's attention is directed to the December 28, 2011, VA note reflecting a physician's suspicion that GERD and PTSD were related. 

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

6.  After completion of the development directed above, to the extent possible, and any additional development of the evidence that the AOJ may deem necessary, the AOJ should review the record and determine if the benefits sought can be granted.  If any benefit sought on appeal remains denied, the Veteran and her attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board..

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


